DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 07/13/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,277,729 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-21 are allowed.

The following are details of the closest prior arts of record found:
Jensen (US Patent 10,264,122) discloses a system comprising an emergency call taking and dispatch environment including a call handling equipment CHE, gateway device, a dispatcher CAD device and a cloud based computer aided dispatch CAD system wherein the CHE, gateway device, CAD device are all located within a public safety answering point PSAP and the CHE receives voice calls from the caller and creates a call event for each received call wherein the call event describes an emergency call session created by the CHE in response to receiving an emergency call from a caller and the CHE extracts metadata describing the call event and the gateway device receives the call metadata output by the CHE and provides the metadata to the cloud based processing system and discloses the cloud-based processing system receives the formatted metadata generated by the gateway device based on the metadata received from the CHE and processes the received formatted metadata and further discloses the CHE listener interface forms a communication channel with the CHE and receives call event data from the CHE and the CHE listener interface includes one or more serial ports and discloses the gateway device may be configured to receive data encapsulated and transported by one or more protocols and shows a PSAP comprises a CHE 120, a Gateway Device 130 and is connected to a Cloud-Based Processing system 180 over an IP based network.
Altman (US Patent Publication 2014/0355446) discloses a system wherein a first bonding device can split raw data stream to packet streams that can be encapsulated according to any IP protocol and the encapsulated data streams may be transmitted over the internet to a second bonding device and discloses the first bonding device may receive the raw media stream from a capturing device over a wired connection such as a serial digital interface SDI connection and discloses the first bonding device may use information from at least one communication network to include low volume emergency signaling and  discloses the second bonding device may be a server.
GINTER et al. (US Patent Publication 2015/0170507) discloses a system wherein a gateway can employ a lookup table and/or a database to identify operational characteristics of the particular PSAP CPE and the gateway can identify a format of data needed at the particular PSAP CPE and can reformat and/or encapsulate the emergency event message for the specific PSAP CPE to generate an output message and in such situations where the particular PSAP CPE includes a web browser, the reformatting can include adding / removing graphical content to the output message and discloses the gateway can send the output message to the particular PSAP CPE and discloses the incoming message handler can de-encapsulate the emergency event message and discloses the emergency event message can be implemented in yet other formats and protocols such as a short message service SMS message and discloses by employing the gateway, multiple different types of PSAP CPE can be serviced from the same distribution point and can eliminate the need for proprietary hardware at the PSAP CPE.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-21 are found to be allowable because the closest prior art found of Jensen (US Patent 10,264,122) and Altman (US Patent Publication 2014/0355446) and GINTER et al. (US Patent Publication 2015/0170507) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “receive from the gateway, via the IP based network, the at least one IP packet containing the raw incident data as received by the at least one gateway from said communication link, extract from the at least one IP packet, the raw incident data received by the at least one gateway from said communication link, parse the extracted raw incident data according to at least one parsing rule, format the parsed incident data, and process the formatted incident data” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 1 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “receiving, via an Internet Protocol (IP) based network, at least one IP packet from at least one gateway, the at least one IP packet containing raw incident data relating to at least one emergency communication, said raw incident data is received by said at least one gateway via at least one communication channel and transmitted by the at least one gateway, in its raw format as received by said at least one gateway from said communication channel; extracting from the at least one IP packet, the raw incident data as received by the at least one gateway from said communication channel; parsing the extracted raw incident data according to at least one parsing rule; formatting the parsed incident data; and processing the formatted incident data;” in the specific order, structure and combination of limitations recited, inter alia, by the independent claims 20-21 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645